Citation Nr: 0523743	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-03 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran retired in September 1987 after serving over 21 
years on active duty service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Chicago, Illinois, which denied service connection for 
tinnitus.  

In February 2004, the Board remanded the case for additional 
development and adjudication by the RO.  All requested 
development and adjudication has been accomplished, and the 
case is once again before the Board for review. 


FINDING OF FACT

The veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A §§ 1110, 1131, 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has tinnitus as a result of noise 
exposure in service from working with loud computer systems 
in an environmentally controlled room.  Tinnitus is "a noise 
in the ear, such as ringing, buzzing, roaring, or clicking."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  For the reasons set forth below, the Board finds that 
the evidence supports the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran claims that he suffers from 
tinnitus as a result of noise exposure in service from 
working with loud computer systems in an environmentally 
controlled room.  He maintained that this working environment 
was so loud that it was difficult to hear normal 
conversation.  The veteran's DD Form 214 shows that he worked 
as a "W64572-Monitor, Supply Systems Anal Supvr" for 21 
years and 9 months.  His service personnel records also 
confirm that he worked with UNIVAC 1050-11 console operating 
systems.  Therefore, the Board concedes, as did the RO, that 
the veteran had a long period of noise exposure during his 
period of active military service. 

A March 1999 VA outpatient treatment record shows that the 
veteran was seen for complaints of decreased hearing in his 
left ear.  The veteran reported gradual hearing loss over a 
20 to 30 year period.  He reported working as a computer 
technician for over 20 years, during which time he used 
earplugs sporadically.  The veteran also reported a two to 
three year history of vertigo and lightheadedness. 

At a VA audiological evaluation in September 1999, the 
veteran again reported decreased hearing in his left ear.  He 
also reported tinnitus, with his left ear worse than his 
right.  The clinician reported a positive history of noise 
exposure from working in a computer room in service, which 
was the apparent onset of "loss."  An audiological 
evaluation revealed mild to moderate sensorineural hearing 
loss in both ears, with the left worse than the right.  The 
clinician noted that the results were consistent with a 
history of noise exposure.  

The veteran was afforded a VA audiological examination in 
December 1999 to determine the nature and etiology of any 
hearing loss disability.  At that time, the veteran reported 
that he began noticing hearing loss while in service, but was 
unsure of the exact date of onset.  He also reported 
tinnitus.  Although he was not sure of the date of onset, he 
explained that he became most aware of his tinnitus during 
the past year and a half.  The veteran then attributed his 
tinnitus to working with old Univac 1050 computer systems 
from 1966 to 1983 in an environmentally controlled room where 
it was so noisy that you could not ear the person sitting 
next to you.  

The veteran also reported in-service noise exposure from 
Piecan card punches for up to 12 hours at a time.  He 
indicted that he wore earplugs but did not feel that they 
were very helpful.  Lastly, he indicated that his barracks 
were about 50 yards from jet engine test hangers while 
stationed in Vietnam and that he was exposed to jet engine 
noise for over a year.  The veteran denied any post-service 
occupational noise exposure.  He explained that he worked in 
a warehouse for a year that had a forklift, but that it was 
not used during the night shift when the veteran worked.  His 
only recreational noise exposure was from hunting once a year 
for 30 years.  

Following an audiological evaluation, the diagnoses included 
(1) moderate sensorineural hearing loss in the right ear at 
4000 Hz, and mild sensorineural hearing loss in the right ear 
from 1500 to 3000 Hz; and (2) moderate sensorineural hearing 
loss in the left ear from 1500 to 4000 Hz, and mild 
sensorineural hearing loss in the left ear at 1000 Hz.

In a March 2000 letter, B.T., M.A. Audiologist, and V.P., 
M.D., stated that they had evaluated the veteran's hearing in 
February 2000.  At that time, the veteran reported gradual 
hearing loss and severe tinnitus in both ears.  It was noted 
that the veteran had a history of noise exposure from having 
worked for over 20 years in the military as a computer punch 
card machine operator.  An audiological evaluation revealed 
mild sensorineural hearing loss from 250 to 1000 Hz, sloping 
to moderately severe hearing loss from 2000 to 8000 Hz, with 
the left ear slightly worse than the right.  It was noted 
that the veteran was a candidate for hearing aids. 

Based on the foregoing, in a January 2000 rating decision, 
the RO granted service connection for left ear hearing loss.  
The RO explained that the veteran's service medical records 
did not show a left ear hearing loss disability for VA 
purposes.  However, the RO granted the veteran's claim on the 
basis of the VA clinician's opinion that the veteran's left 
ear hearing loss apparently had its onset while in service.  
In the May 2001 rating decision on appeal, however, the RO 
denied service connection for tinnitus. 

Additional VA outpatient treatment records were reviewed.  A 
July 2002 record noted the veteran's complaints of 
bilaterally tinnitus associated with noise exposure.  In 
November 2003, the veteran continued to complain of tinnitus 
which interfered with his ability to sleep.  In a January 
2005 letter, D.R., RNC, FNP, stated that the veteran had been 
seen for complaints of tinnitus on six separation occasions 
since August 2001.  She noted that the veteran was evaluated 
at the ENT clinic at Hines in July 2002 in which tinnitus was 
mentioned as well as loud noises while in service. 

After carefully reviewing the record, the Board finds that 
the question as to whether the veteran's tinnitus is related 
to service is in relative equipoise.  In this regard, the 
veteran clearly had significant noise exposure in service 
while working with loud computer systems for many years.  
There is also no evidence of any significant noise exposure 
after service.  The veteran's only reported post-service 
noise exposure was from hunting once a year, which the Board 
notes is not very significant compared to his lengthy history 
of noise exposure in service.  

In addition, medical professionals have suggested that the 
veteran's tinnitus is related to noise exposure in service.  
In this regard, several medical professionals noted the 
veteran's complaints of tinnitus while recording his history 
of noise exposure from working with loud computer systems in 
service, thereby suggesting a possible nexus  For instance, a 
VA audiologist in September 1999 noted the veteran's history 
of noise exposure from working in a computer room in service, 
which was the apparent onset of "loss."  Although the term 
"loss" appears to refer to the veteran's left ear hearing 
loss, the audiologist noted the veteran's complaints of 
tinnitus prior to rendering this opinion.  

Similarly, B.T., M.A., and V.P., M.D., also recorded the 
veteran's complaints of severe tinnitus as well has his 
history of noise exposure from having worked as a computer 
punch card machine operator for over 20 years in service.  
Indeed, the RO reviewed this evidence and determined that the 
veteran's left ear hearing loss was related to noise exposure 
in service.  Since medical professionals have also attributed 
to the veteran's tinnitus to noise exposure, one can safely 
conclude that it too is related to noise exposure in service.  

In light of these findings, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  

As a final note, the Board recognizes that it is generally 
required to discuss whether the veteran has been apprised of 
the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, 
and whether the claim has been fully developed in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  However, since service connection 
for tinnitus has been established by virtue of this decision, 
the Board need not discuss the notice and duty-to-assist 
provisions. 


ORDER

Service connection for tinnitus is granted.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


